163 Mich. App. 105 (1987)
414 N.W.2d 156
In re JACKSON
Docket No. 94456.
Michigan Court of Appeals.
Decided September 10, 1987.
L. Brooks Patterson, Prosecuting Attorney, Robert C. Williams, Chief, Appellate Division, and Margaret G. Horenstein, Assistant Prosecuting Attorney, for the Oakland County Prosecuting Attorney.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, and Erica Weiss Marsden, Assistant Attorney General, for the Department of Social Services.
Before: DANHOF, C.J., and DOCTOROFF and T.M. GREEN,[*] JJ.
PER CURIAM.
Anthony Andre Jackson was found in the Oakland County Probate Court, Juvenile Division, to have committed assault and battery, breaking and entering an occupied dwelling and robbery. The Oakland County Probate Court ordered that Jackson be committed to the Department of Social Services until he reached the age of nineteen. The circuit court found that the probate court lacked authority to specify the length of Jackson's commitment. This Court initially denied leave to appeal, but considers on remand from our Supreme Court, 425 Mich 884 (1986), the issue of the probate court's authority to set the length of commitment.
The probate court has jurisdiction over a juvenile *107 offender for two years beyond the juvenile's seventeenth birthday unless jurisdiction is released earlier by order of the court. MCL 712A.2a(1); MSA 27.3178(598.2a)(1). The probate court is authorized by MCL 712A.18(1); MSA 27.3178(598.18)(1) to dispose of a case by various means, including placement or commitment with a private agency or commitment with a public agency. The issue presented in this case is whether the probate court released its jurisdiction by committing Jackson to the Department of Social Services.
Although In re Griffin, 88 Mich App 184; 277 NW2d 179 (1979), is not directly on point, we find its reasoning persuasive. MCL 712A.5; MSA 27.3178(598.5) specifically provides that placement with a private agency does not divest the probate court of jurisdiction. There is no similar provision with regard to placement with a public agency. In addition, the authorization to commit the child to a public agency under MCL 712A.18(1)(e); MSA 27.3178(598.18)(1)(e) uses the word "commit," which connotes finality, as opposed to "place."
Moreover, in the present case, Jackson was committed under the Youth Rehabilitation Services Act, MCL 803.301 et seq.; MSA 25.399(51) et seq. Section 7 of the act provides:
A youth accepted by the department shall remain a ward of the state until discharged from state wardship with the approval of the youth parole and review board created in section 120 of Act No. 280 of the Public Acts of 1939, being section 400.120 of the Michigan Compiled Laws. If placed in an institution, a state ward shall remain until released with the approval of the youth parole and review board as provided in section 121 of Act No. 280 of the Public Acts of 1939, as amended, being section 400.121 of the Michigan *108 Compiled Laws. A youth accepted as a state ward is automatically discharged from state wardship upon reaching the age of 19. [MCL 803.307; MSA 25.399(57).]
According to the act, the youth parole and review board has authority to discharge a ward of the Department of Social Services. Therefore, the probate court had no authority to specify the length of Jackson's commitment to the Department of Social Services.
The order of the circuit court is affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.